                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division

  PACKAGING MACHINERY
  MANUFACTURERS INSTITUTE,INC.
                 Plaintiff,

          V.
                                                                Civil Action No. l:l9-cv-lS83

  DATA MARKETERS,INC.d/b/a
  LOGICHANNEL,
                 Defendant.

                                               ORDER

         On February 7,2020, United Stales Magistrate Judge John F. Anderson entered Proposed
 Findings of Fact and Recommendations(the ^'Report") in this case, recommending that default
 judgment be entered against Defendant Data Marketers, Inc. doing business as Logichannel.
         Upon consideration of the record and Judge Anderson's Report to which no objections
 have been filed, and having found no clear error,'

         The Court ADOPTS,as its own,the findings of fact and recommendations ofthe United

 States Magistrate Judge,as set forth in the Report(Dkt. 15).

         Accordingly,

         It is hereby ORDERED that plaintiffs motion for default judgment (Dkt. 11) is
 GRANTED.


        It is lurther ORDERED that default judgment is entered against Defendant Data


'See Diamond v. Colonial Life & Acc. /ns. Co.,416 F.3d 310,315(4th Cir. 2005)(in the absence
 ofany objections to a magistrate's report,the court **necd notconduct a de novo review, but instead
 must 'only satisfy itself that there is no clear error on the face ofthe record in order to accept the
 recommendation."').
